    Case: 1:19-cv-06104 Document #: 31 Filed: 03/04/20 Page 1 of 2 PageID #:140



3042831-LRB/SJC                                                                     ARDC #6286111

                  IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

ELLIOTT MCCOY,                                       )
     Plaintiff,                                      )
                                                     )
       v.                                            )
                                                     ) Case No. 19 cv 6104
DOLLAR TREE STORES, INC., a                          ) The Honorable Matthew F. Kennelly
registered Virginia corporation and U.S.             )
XPRESS, INC., a registered Nevada                    )
corporation,                                         )
        Defendants.                                  )

         AGREED QUALIFIED PROTECTIVE ORDER PURSUANT TO HIPAA

       This matter coming to be heard on the Motion of the Defendant, U.S. XPRESS, INC., for

the entry of a Qualified Protective Order, due notice being given, and the Court being fully advised

in the premises:

       IT IS HEREBY ORDERED as follows:

       1.      The current parties, their attorneys and any future parties to the above-captioned
               matter are here by authorized to receive, subpoena, and transmit “protected heath
               information” pertaining to the Plaintiff, ELLIOTT MCCOY, to the extent and
               subject to the conclusions outlined in this Order.

       2.      For the purposes of this Qualified Protective Order, protected health information
               shall have the same scope and definition as set forth in 45 C.F.R. 160.103 and
               160.501 (HIPAA). Without limiting the generality of the foregoing, personal health
               information includes, but is not limited to, health information, including
               demographic information, relating to either (a) the past, present or future physical
               or medical condition of an individual, (b) the provision of care to an individual, or
               (c) the payment for care provided to an individual which identifies the individual
               or which reasonably could be expected to identify the individual.

       3.      All “covered entities” as defined by 45 C.F.R. 160.103 (HIPAA) are hereby
               authorized to disclose personal health information pertaining to the Plaintiff,
               ELLIOTT MCCOY, to all attorneys now of record in this matter or who may
               become of record in the future of this litigation via production of records,
               reproduction of records, deposition, or other legally recognized manner.




                                                 1
Case: 1:19-cv-06104 Document #: 31 Filed: 03/04/20 Page 2 of 2 PageID #:141




  4.    The parties and their attorneys shall be permitted to use the personal health
        information of the Plaintiff, ELLIOTT MCCOY, in any manner that is reasonably
        connected with the above-captioned litigation. This includes, but is not limited to,
        a disclosure to the parties, their attorneys of record, the attorneys’ firms (i.e.
        attorneys, support staff, agents, and consultants), the parties’ insurers, experts,
        consultants, Court personnel, court reporters, copy services, trial consultants,
        jurors, venire members, and other entities involved in the litigation process.

  5.    The conclusion of the litigation, which shall be defined as the point at which final
        orders disposing of the entire case have been entered, or the time at which all trial
        and appellate proceedings have been exhausted, any person or entity in possession
        of personal health information pertaining to the Plaintiff, ELLIOTT MCCOY, other
        than the person or entity that generated the personal health information, shall
        destroy any and all copies of the personal health information in their possession.

  6.    This Order shall not control or limit the use of protected health information
        pertaining to the Plaintiff, ELLIOTT MCCOY, that comes into the possession of
        any party or any party’s attorney from a source other than a “covered entity,” as
        that term is defined in 45 C.F.R 160.103 (HIPAA).

  7.    Nothing in this Order relieves any party from complying with the requirements of
        the Illinois Mental Health and Developmental Disabilities Confidentiality Act (740
        ILCS 110/1 et. seq.), the Aids Confidentiality Act (410 ILCS 305/1 et. seq.) or state
        and federal law that protects certain drug and alcohol records (20 ILCS 301/30-5,
        42 USC 290dd-3 and 209ee-3, and 42 CFR Part 2), and nothing in this Order
        permits the production of these Mental Health records.

  8.    All requests for records from Plaintiff’s medical providers must be accompanied
        by this Order as well as a properly authorized subpoena with proper notice given to
        all parties.

  9.    Nothing in this order shall be construed as a waiver of the physician-patient
        privilege. Nothing in this order shall affect the application of the Petrillo doctrine
        under Illinois law as that doctrine applies to defense counsel conducting ex parte
        communications with Plaintiff’s healthcare providers.


                                       DATED: March 4, 2020


                                       ENTERED:                               ____________




                                          2
